UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :
LIBERTY MUTUAL FIRE INSURANCE CO.,                         :
                                                           :
                              Plaintiff,                   :
                                                           :
               v.                                          :     17 Civ. 2350 (KPF)
                                                           :
HAMILTON INSURANCE CO., formerly known :                       OPINION AND ORDER
as VALIANT INSURANCE CO.,                                  :
                                                           :
                              Defendant.                   :
                                                           :
---------------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       Two insurance companies — Plaintiff Liberty Mutual Fire Insurance

Company (“Liberty Mutual”) and Defendant Hamilton Insurance Company

(“Hamilton”) — are battling over defense costs incurred in a personal injury

lawsuit (the “Underlying Action”). That lawsuit, which involved grave injuries

to a construction worker, has been resolved, but the allocation of defense costs

remains. In particular, Plaintiff seeks reimbursement from Defendant of

$145,263.30 it paid in defense costs, plus interest at 9% per annum from

December 13, 2013; Defendant disclaims the obligation to pay, and argues in

the alternative that any obligation should be set off by other, arguably related

defense costs incurred by Defendant.

       The parties have filed cross-motions for summary judgment. For the

reasons stated in the remainder of this Opinion, Plaintiff’s motion for summary

judgment is granted, and Defendant’s motion for summary judgment is denied.
                                     BACKGROUND 1

A.    Factual Background

      1.     The Relevant Contracts

      The accident in question took place at a construction site in the Bronx

that was owned by the Dormitory Authority of the State of New York (“DASNY”).

(Com. Ex. 5). DASNY hired Preferred Builders, Inc. (“Preferred”) to perform

foundation work on the project, which included placing and setting concrete

wall panels and wall forms. (Com. Ex. 3; Def. 56.1 ¶ 2). DASNY also retained

Gilbane Building Company (“Gilbane”) to serve as Construction Manager.

(Ham. Ex. A).

      DASNY’s contract with Preferred required that Preferred obtain insurance

coverage naming both DASNY and DASNY’s construction manager, i.e.,

Gilbane, as additional insureds, and specifying that the coverage afforded each

additional insured was primary (as distinguished from excess). (Com. Ex. 3,

12). Accordingly, Preferred obtained an insurance policy from Valiant

Insurance Company, which later became Hamilton. (Com. Ex. 1). Under that

policy (the “Hamilton Policy”), both DASNY and Gilbane were listed as

additional insureds. (Com. Ex. 1-3). The Hamilton Policy further recited that


1     The facts set forth herein are drawn from the parties’ Common Exhibits (“Com. Ex.”
      (Dkt. #93)); Hamilton’s Exhibits (“Ham. Ex.” (Dkt. #52-62, 64-65)); the parties’ Rule
      56.1 statements (“[Party] 56.1 (Dkt. #46, 94)); the transcript of the deposition testimony
      of Kevin Follett (“Follet Dep.” (Dkt. #45)); and the declaration of Paul Kayata in support
      of Plaintiff’s motion for summary judgment (“Kayata Dep.” (Dkt. #44)). For convenience,
      the Court will refer to Plaintiff Liberty Mutual’s memorandum in support of its motion
      for summary judgment as “Pl. Br.” (Dkt. #47); to Defendant Hamilton’s opposition
      memorandum to the same as “Def. Opp.” (Dkt. #106); to Defendant Hamilton’s
      memorandum in support of its motion for summary judgment as “Def. Br.” (Dkt. #95);
      and to Plaintiff Liberty Mutual’s opposition memorandum to the same as “Pl. Opp.”
      (Dkt. #103). Neither party filed a reply.

                                               2
“[t]o the extent that this insurance is afforded to any additional insured under

this policy, such insurance shall apply as primary and not contributing with

any insurance carried by such additional insured, as required by written

contract.” (Com. Ex. 1). 2

      DASNY’s contract with Gilbane similarly required that Gilbane obtain

insurance coverage naming DASNY as an additional insured, for which the

policy would provide primary coverage. (Ham. Ex. A). Accordingly, Gilbane

obtained an insurance policy from Liberty Mutual (the “Liberty Mutual Policy”).

(Com. Ex. 4). As to any additional insured, the Liberty Mutual Policy specified

that “[c]overage would be excess of any other valid and collectable insurance

unless the agreement between the insured and additional insured requires this

insurance to be primary.” (Id. at 6 (emphasis added)).

      As potentially relevant to the instant motions, the Liberty Mutual Policy

contained an endorsement providing for a deductible in the amount of

$250,000. (Com. Ex. 4). Among other things, the endorsement stated: “We

[Liberty Mutual] have the right but not the duty to advance any part or all of

these amounts. Exercise of our right to advance such amounts shall not create

any obligations or be construed as a waiver or estoppel of our rights under this

policy.” (Id. at 7). It further explained that both “damages and supplementary

payments erode[d the] deductible.” (Id.). And it defined “supplementary



2     The Hamilton Policy also stated that “[t]his insurance is primary except when b. below
      applies. If this insurance is primary, our obligations are not affected unless any of the
      other insurance is also primary[.]” (Com. Ex. 1). It is undisputed that no provision of
      “b” applied in the Underlying Action. (Pl. Br. 7).


                                               3
payments” to include “[a]ll expenses we incur” in “any ‘suit’ against an insured

we defend.” (Id. at 16).

      2.    The Underlying Action

      Angel Siguencia, an employee of Preferred, was injured by a falling

concrete wall while working on the site on July 7, 2010. (Com. Ex. 5 at ¶ 23).

Preferred was the only contractor working in the area at the time of the

accident, and it was Preferred’s responsibility to supervise the “means and

methods” of its employees’ work. (Def. Br. 5; Ham. Ex. D at 17-21).

      On June 21, 2011, Siguencia filed the Underlying Action in the Supreme

Court of the State of New York, Bronx County, against DASNY and Gilbane,

among others, but did not name Preferred as a defendant. See Siguencia v.

Gilbane, et al., Index No. 305543/2011. (Com. Ex. 5). DASNY cross-claimed

against Gilbane and also commenced a third-party action against Preferred.

(Com. Ex. 6, 8). Gilbane, which was defended by the law firm Marshall

Dennehey Warner Coleman & Goggin (“Marshall Dennehey”), both cross-

claimed against Preferred and brought an additional third-party action against

Preferred. (Com. Ex. 7, 8; see also Pl. Br. 12 n.7 (explaining reasons for the

third-party action)). Defendant Hamilton, the insurer for Preferred, stepped in

to defend and appoint counsel for Preferred. (Follet Dep. 28).

      3.    The Insurance Coverage Disputes

            a.     Gilbane’s Tenders of Defense and Coverage

      On January 3, 2011, on July 25, 2011, and on September 12, 2013,

Gilbane’s counsel, Marshall Dennehey, thrice tendered Gilbane’s defense,


                                         4
indemnification, and additional insured status in the Underlying Action to

Hamilton, via Hamilton’s claims management agent, Riverstone. (Com. Ex. 12,

17). 3 The January 3, 2011 letter stated, in relevant part:

                [W]e are tendering the defense and indemnification of
                the claims against Gilbane to your company as the
                General Liability Carrier for Preferred. Gilbane does
                hereby tender its defense … and requests that it be
                indemnified and that the costs of its defense be
                immediately assumed[.]      Absent resolution of this
                tender within thirty (30) days, Gilbane may seek to
                enforce its rights and move to compel the assumption
                of its defense pursuant to the contractual obligation of
                Preferred to Gilbane.

(Com. Ex. 11). Notably, the January 3, 2011 letter was sent before Siguencia

brought the Underlying Action on June 21, 2011, and the letter accordingly

refers to the Underlying Action as “pre-suit.” (Com. Ex. 5, 11). According to a

subsequent description by Liberty Mutual’s agent, Hamilton “responded by

saying that [it] opened a file to investigate the tender.” (Com. Ex. 12). Marshall

Dennehey’s July 25, 2011 letter stated similarly:

                [W]e are tendering the defense and indemnification and
                additional insured status of the claims against Gilbane
                to your company as the General Liability Carrier for
                Preferred. Gilbane does hereby tender its defense to
                [Hamilton] … and requests that it be indemnified and
                that the costs of its defense be immediately assumed….
                We ask that you respond to this demand immediately[.]

(Id.).

         On October 21, 2011, Hamilton denied coverage for Gilbane on the basis

that there was no direct contractual privity between Gilbane and Hamilton’s


3        It is undisputed that Riverstone was Hamilton’s authorized agent and claims
         administrator. (Com. Ex. 13).


                                                5
policyholder, Preferred. (Follett Dep. 54-55, 58). Approximately two years

later, on October 11, 2013, Hamilton reversed course and “agreed to assume

Gilbane’s defense under a full reservation of rights,” by which Hamilton meant

that it: (i) “reserve[d] the right to appoint new defense counsel” for Gilbane;

(ii) the “insured status applies only to the extent the liability of the additional

insured arises out of Preferred Builders’ work”; and (iii) Hamilton “reserve[d]

the right to disclaim coverage for any liability assessed against Gilbane that

falls outside this [coverage limitation].” (Com. Ex. 17). On January 14, 2014,

Hamilton reasserted both its “agreement to defend Gilbane,” and its reservation

of rights, noting that “Gilbane’s additional insured coverage is limited to its

liability arising from the work of [Hamilton’s] named insured, Preferred

Builders[.]” (Com. Ex. 18). Neither of these letters mentioned a duty to

indemnify, only to defend. (Com. Ex. 17, 18; Kayata Decl. ¶ 21).

      In discussions that took place following the October 11, 2013 letter,

Hamilton’s agent indicated an intent to replace Gilbane’s counsel, Marshall

Dennehey, with counsel of Hamilton’s choosing. (Kayata Decl. ¶ 20). Liberty

Mutual resisted on the basis that Hamilton was subject to a potential conflict

of interest, which conflict flowed from the combination of Hamilton’s existing

representation of Preferred and its recently-expressed position limiting

Gilbane’s coverage to harm caused by Preferred’s negligence. The

simultaneous representations, it was argued, might lead Hamilton to

characterize the accident as caused solely by Gilbane’s negligence. (Kayata

Decl. ¶ 21; Com. Ex. 19). Arguably substantiating these concerns, on


                                          6
January 14, 2014, Hamilton requested, unsuccessfully, that Gilbane “dismiss

the third party complaint that [Gilbane] recently served upon Preferred in order

to avoid additional, unnecessary costs for all.” (Com. Ex. 18).

      In mid-2014, Hamilton hinted at a retreat from its reservation of rights.

On June 11, 2014, an attorney for Hamilton, Michael Buckley, emailed Liberty

Mutual’s Senior Technical Claims Specialist, Paul Kayata, stating: “this email

will confirm that my client, [Hamilton], will accept the defense of Gilbane at

this point in time, going forward through trial and appeal if necessary, without

any limitation. This should also moot the third party claim against Preferred

Builders.” (Com. Ex. 21). That same day, June 11, 2014, Mr. Kayata

requested a “formal coverage opinion letter” from Mr. Buckley amending the

prior coverage position statements of October 11, 2013, and January 14, 2014,

to clarify the sequencing of Preferred’s excess coverage provisions. (Id.). No

such letter arrived. (Kayata Decl. ¶ 24). Hamilton’s representative witness

later testified that Mr. Buckley was not “authorized to make final claims

decisions on behalf of Hamilton for the Siguencia matter … [or] to issue

coverage position letters,” and that, while Hamilton had agreed to defend

Gilbane, it had never agreed to indemnify Gilbane. (Follett Dep. 99, 126).

            b.     The Duty to Defend DASNY

      Before the Underlying Action was filed, DASNY had made a pre-action

request to Liberty Mutual for additional insured status, which Liberty Mutual

“denied as premature.” (Ham. Ex. E, J). By letter dated January 28, 2011,

Liberty Mutual explained that, “[u]nless and until the claimant commences a


                                         7
‘suit,’ we are not obligated to provide a defense.” (Ham. Ex. J). Liberty Mutual

acknowledged that DASNY “potentially qualifie[d] as an additional insured

under the [Liberty Mutual P]olicy,” but maintained that the Liberty Mutual

coverage was “limited to liability for ‘bodily injury’ … caused in whole or in part

by the named insured’s acts or omissions,” and that the Liberty Mutual

“coverage is excess over any other additional insured coverage afforded to

[DASNY].” (Id.). Based on information it had received about the accident,

Liberty Mutual expressed the view that Siguencia’s injury was not “caused in

whole or in part by the acts or omissions of Gilbane Building Company or those

acting on its behalf”; that “it does not appear that Gilbane Building Company

had anything to do with the loss”; and thus that DASNY would not be covered

against a claim arising from that incident. (Id.).

      On October 15, 2013, Hamilton demanded that Liberty Mutual cover

DASNY’s defense costs on a pro rata basis. (Ham. Ex. L). Hamilton asserted

that, per DASNY’s contract with Gilbane, the Liberty Mutual Policy provided

primary insurance coverage for DASNY and, further, that as Siguencia’s

complaint alleged that Gilbane’s negligence contributed to the injury, Liberty

Mutual had a duty to defend DASNY. (Id.). DASNY formally tendered its

defense to Liberty Mutual on June 27, 2014, on the basis that “Plaintiff’s

summons and complaint alleges direct claims against Gilbane for

negligence[.].” (Ham. Ex. E). The parties do not dispute that Liberty Mutual

“refused to defend DASNY.” (Def. 56.1. ¶ 52).




                                         8
      On November 13, 2014, Siguencia settled the Underlying Action for $2.5

million. (Com. Ex. 10). Hamilton, on behalf of its insured Preferred, paid the

$1 million limit of its policy, and Preferred’s excess insurer paid the remaining

$1.5 million. (Pl. 56.1 ¶¶ 57-58). Liberty Mutual did not contribute to the

settlement, but did pay $145,263.30 for Gilbane’s legal defense. (Id. at ¶ 59).

B.    Procedural Background

      Liberty Mutual brought this action against Hamilton on March 31, 2017,

to recover the costs that Liberty Mutual incurred to defend Gilbane in the

Underlying Action, plus interest. (Dkt. #1). In March 2018, the parties cross-

moved for summary judgment. (Dkt. #42, 89, 93). Both parties’ opposition

briefs were filed in April 2018. (Dkt. #103, 106).

                                     DISCUSSION

A.    Applicable Law

      1.     Summary Judgment Motions

      Under Federal Rule of Civil Procedure 56(a), a “court shall grant

summary judgment if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). 4

A fact is “material” if it “might affect the outcome of the suit under the


4     The 2010 Amendments to the Federal Rules of Civil Procedure revised the summary
      judgment standard from a genuine “issue” of material fact to a genuine “dispute” of
      material fact. See Fed. R. Civ. P. 56, advisory comm. notes (2010 Amendments) (noting
      that the amendment to “[s]ubdivision (a) … chang[es] only one word — genuine ‘issue’
      becomes genuine ‘dispute.’ ‘Dispute’ better reflects the focus of a summary-judgment
      determination.”). This Court uses the post-amendment standard, but continues to be
      guided by pre-amendment Supreme Court and Second Circuit precedent that refer to
      “genuine issues of material fact.”


                                             9
governing law,” and is genuinely in dispute “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); see also Jeffreys v. City of New

York, 426 F.3d 549, 553 (2d Cir. 2005) (citing Anderson).

      “It is the movant’s burden to show that no genuine factual dispute

exists” and a court “must resolve all ambiguities and draw all reasonable

inferences in the non-movant’s favor.” Vt. Teddy Bear Co., Inc. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004). If the movant has met its

burden, “its opponent must do more than simply show that there is some

metaphysical doubt as to the material facts” and, toward that end, “must come

forward with specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986)

(internal citations and quotation marks omitted). The nonmoving party may

not rely on “mere speculation or conjecture as to the true nature of the facts to

overcome a motion for summary judgment.” Knight v. U.S. Fire Ins. Co., 804

F.2d 9, 12 (2d Cir. 1986).

      Local Civil Rule 56.1 requires that the movant file a “short and concise

statement ... of the material facts as to which the moving party contends there

is no genuine issue to be tried” and each proffered fact will be deemed admitted

“unless specifically controverted by a correspondingly numbered paragraph[.]”

Local Civ. R. 56.1(a)-(c). Each statement must be supported by a citation to

admissible evidence. Id. at 56.1(d). But a reviewing court “may not rely solely

on the statement of undisputed facts[,] ... [i]t must be satisfied that the citation


                                          10
to evidence in the record supports the assertion.” Vt. Teddy Bear Co., 373 F.3d

at 244 (citing Giannullo v. City of N.Y., 322 F.3d 139, 143 n.5 (2d Cir. 2003)). A

district court “must ask not whether the evidence unmistakably favors one side

or the other but whether a fair-minded jury could return a verdict for the [non-

moving party] on the evidence presented.” Simpson v. City of N.Y., 793 F.3d

259, 265 (2d Cir. 2015). It is not appropriate for the Court to make credibility

assessments or resolve conflicting versions of the events presented — these are

essential questions for a jury. Id.

      2.     Interpretation of Insurance Contracts Under New York Law

      “Insurance policies are, in essence, creatures of contract, and,

accordingly, subject to principles of contract interpretation.” Porco v. Lexington

Ins. Co., 679 F. Supp. 2d 432, 435 (S.D.N.Y. 2009) (quoting In re Estates of

Covert, 97 N.Y.2d 68, 76 (2001) (internal quotation marks omitted)). Under

New York law, the interpretation of a contract “is a matter of law for the court

to decide.” Int’l Multifoods Corp. v. Commercial Union Ins. Co., 309 F.3d 76, 83

(2d Cir. 2002) (internal citation omitted); see also Parks Real Estate Purchasing

Grp. v. St. Paul Fire and Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006) (“[T]he

initial interpretation of a contract is a matter of law for the court to decide.”

(internal quotation marks and citation omitted)).

      The Court must interpret unambiguous contractual provisions in light of

“‘their plain and ordinary meaning.’” 10 Ellicott Square Court Corp. v. Mountain

Valley Indem. Co., 634 F.3d 112, 119 (2d Cir. 2011) (quoting Essex Ins. Co. v.

Laruccia Constr., Inc., 898 N.Y.S.2d 558, 559 (2d Dep’t 2010)). The Court must


                                          11
interpret such terms “in light of ‘common speech’ and the reasonable

expectations of a businessperson.” Belt Painting Corp. v. TIG Ins. Co., 100

N.Y.2d 377, 383 (2003) (internal citation omitted). “Where contractual

language is ambiguous and subject to varying reasonable interpretations,

intent becomes an issue of fact and summary judgment is inappropriate....

Only where the language is unambiguous may the district court construe it as

a matter of law and grant summary judgment accordingly.” Palmieri v. Allstate

Ins. Co., 445 F.3d 179, 187 (2d Cir. 2006) (internal quotation marks and

citations omitted).

      If a contract term is “susceptible to at least two reasonable

interpretations,” summary judgment is inappropriate because the meaning of

an ambiguous contract term is “generally an issue of fact, requiring the trier of

fact to determine the parties’ intent.” U.S. Naval Inst. v. Charter Commc'ns,

Inc., 875 F.2d 1044, 1048 (2d Cir. 1989) (internal citations omitted). In

contrast, if the contractual terms are unambiguous, the dispute is properly

resolved on summary judgment, and the court must “give effect to the intent of

the parties as expressed in the clear language of the contract.” Mount Vernon

Fire Ins. Co. v. Belize NY, Inc., 277 F.3d 232, 236 (2d Cir. 2002) (internal

quotation marks and citation omitted).

      3.    The Duty to Defend

      The New York Court of Appeals has described the duty to defend as

follows:

            [A]n insurance company’s duty to defend is broader
            than its duty to indemnify. Indeed, the duty to defend

                                         12
             is exceedingly broad and an insurer will be called upon
             to provide a defense whenever the allegations of the
             complaint suggest a reasonable possibility of coverage.
             If, liberally construed, the claim is within the embrace
             of the policy, the insurer must come forward to defend
             its insured no matter how groundless, false or baseless
             the suit may be.

Automobile Ins. Co. of Hartford v. Cook, 7 N.Y.3d 131, 137 (2006) (internal

quotation marks and citations omitted). “The duty [to defend] remains even

though facts outside the four corners of [the] pleadings indicate that the claim

may be meritless or not covered.” Id. (internal quotation marks and citation

omitted). “[T[he insurer will be required to provide a defense unless it can

demonstrate that the allegations of the complaint cast that pleading solely and

entirely within the policy exclusions, and, further, that the allegations, in toto,

are subject to no other interpretation.” Id. (internal quotation marks and

citations omitted). 5

B.    Analysis

      1.     Liberty Mutual’s Claim Is Timely

      As a threshold matter, Hamilton seeks dismissal of Liberty Mutual’s

claim as untimely. New York law imposes a six-year limitations period for




5     The remaining cases cited by the parties on the duty to defend provide little clarification
      of the relevant issues. In K2 Investment Group, LLC v. American Guarantee & Liability
      Insurance Co., 22 N.Y.3d 578 (2014), the New York Court of Appeals held that an
      insurer’s breach of its duty to defend does not bar it from relying on policy exclusions
      not at issue in the underlying action in order to resist a duty to indemnify. Id. at 585-
      87. And in Lang v. Hanover Insurance Co., 3 N.Y.3d 350 (2004), that same court
      considered whether an injured party may seek a declaratory judgment against an
      insurer. Id. at 354-55. The Lang Court observed in dicta that an insurance company
      that disclaims a duty to defend, and thus does not participate in an underlying action
      against its purported insured, may not subsequently challenge the liability or damages
      determination in the underlying action. Id. at 356.


                                               13
breach of contract claims. N.Y. C.P.L.R. § 213. Liberty Mutual filed this action

on March 31, 2017. (Dkt. #1). Therefore, for the action to be timely, the claim

must not have accrued prior to March 31, 2011.

      Liberty Mutual argues that its claim did not accrue until the Underlying

Action terminated, which occurred via settlement on November 13, 2014, well

within the limitations period. (Pl. Opp. 6). For this proposition, Liberty Mutual

relies on Ghaly v. First Am. Title Ins. Co., 644 N.Y.S.2d 770 (2d Dep’t 1996), in

which the Second Department held that “[a] cause of action based on an

insurer’s alleged breach of a contractual duty to defend accrues only when the

underlying litigation brought against the insured has been finally terminated

and the insurer can no longer defend the insured even if it chooses to do so.”

Ghaly, 644 N.Y.S.2d at 771.

      In contrast, Hamilton argues that the claim accrued “when Liberty

Mutual became aware of their claim against Valiant and had a right to demand

payment for their defense costs.” (Def. Br. 8). That is, Liberty Mutual must

have been aware of its right to demand payment at least by the time Gilbane

first tendered its defense to Hamilton on January 3, 2011, substantially

outside the limitations window. (Id. at 9). Unfortunately for Hamilton, it relies

on a New York Court of Appeals decision that clearly cabins its reasoning to the

terms of the particular insurance contracts at issue in that dispute. See Hahn

Automotive Warehouse, Inc. v. American Zurich Ins., 18 N.Y.3d 765, 767 (2012)

(“Under the terms of the insurance contracts in this case, we conclude that the

counterclaims accrued when the insurers had the right to demand payment.”


                                         14
(emphasis added)). Ghaly makes clear that, under New York law, a claim for

failure to defend accrues when the underlying action terminates. Liberty

Mutual’s action is therefore timely.

      2.    Hamilton Owed Gilbane a Duty to Defend

      As noted, to determine whether the insurer has a duty to defend, courts

assess whether the complaint in the underlying action could conceivably state

a claim that would be covered under the insurer’s policy. “Whether an insurer

has a contractual obligation to defend an action against its insured is a

determination of law to be made by comparing the allegations of the complaint

with the provisions of the insurance policy[.]” 70A N.Y. JUR. 2D INSURANCE

§ 2122. “[T]he insurer must defend whenever allegations within the four

corners of the complaint suggest … a reasonable possibility of coverage.” Id.

      Here, the complaint in the Underlying Action alleged that Gilbane was

the “general contractor” for DASNY’s construction project, and that Siguencia

was injured by a falling concrete wall panel at the construction site. (Com.

Ex. 5). Specifically, the Complaint alleged that “the device being used to …

move the concrete form … and other devices, were not constructed, placed,

equipped, used and provided, and same were not operated or conducted so as

to provide reasonable and adequate protection and safety to the Plaintiff, who

was an employee at the site.” (Id.). There is no dispute that Siguencia was an

employee of Preferred; that Preferred was hired to place and set the concrete

wall forms; that the injury occurred at a time when Preferred was the only

contractor working in the area; and that Preferred bore the responsibility to


                                        15
supervise the means and methods of its employees’ work. (Com. Ex. 3, 5; Ham.

Ex. D 17-21, 122).

        The Hamilton Policy issued to Preferred included an endorsement

naming, as an additional insured, “[a]ny Person or organization [Preferred]

agreed to add as additional insured by written contract, prior to an ‘occurrence’

or offense.” (Com. Ex. 1). For that additional insured, the Hamilton Policy

provided primary coverage “only with respect to liability arising out of

‘[Preferred’s] work’ for that insured by or for [Preferred].” (Id.). Neither party

disputes the classification of Siguencia’s injury as arising out of Preferred’s

work.

        Rather, as Hamilton’s representative witness testified, Hamilton initially

denied Gilbane’s tender because Hamilton determined that the Policy’s

“additional insured endorsement required a separate contract” between

Preferred and Gilbane. (Follett Dep. 54-55). Hamilton did not dispute that

Preferred’s contract with DASNY “agreed to include the construction manager,

which was Gilbane, as an additional insured.” (Id. at 58). On subsequent

review, Hamilton determined that the language of the endorsement in this case

did not require a separate “contract between a named insured and an

additional insured.” (Id. at 55). In other words, Preferred’s contract with

DASNY was sufficient to trigger the additional insured endorsement coverage

for Gilbane under the Hamilton Policy.

        Given the lenient standard that any reasonable possibility of coverage

activates a duty to defend, the Court has little difficulty concluding that


                                          16
Hamilton owed Gilbane such a duty. The Court recognizes that Hamilton

agreed to assume Gilbane’s defense with a full reservation of rights, and

thereby retained the ability to contest any duty to indemnify Gilbane. However,

the Court need not decide whether Hamilton was obliged to indemnify Gilbane

against Siguencia’s claims; this action concerns only Hamilton’s duty to defend

Gilbane in the Underlying Action. Hamilton was “required to provide a defense

unless it [could] demonstrate that the allegations of [Siguencia’s] complaint

cast that pleading solely and entirely within the policy exclusions, and, further,

that the allegations, in toto, are subject to no other interpretation.” Automobile

Ins. Co. of Hartford, 7 N.Y.3d at 137 (internal citation and quotation marks

omitted). Hamilton has not established that it could make such a

demonstration, and indeed, its waffling responses to Gilbane’s tenders suggests

otherwise. The Court finds that Hamilton owed Gilbane a duty to defend.

      3.     Gilbane’s Refusal to Replace Its Counsel with Counsel Selected
             by Hamilton Did Not Absolve Hamilton of Its Duty to Defend

      Hamilton protests that any obligation to defend on its part was waived by

Gilbane’s conduct, including in particular Gilbane’s refusal to accept a defense

from Hamilton that included a right to replace Marshall Dennehey as Gilbane’s

counsel. The issue is whether this refusal was justified. Ultimately, the Court

finds that it was.

      “[A]n insurer’s wrongful refusal to defend causes the insurer to forfeit its

right to control the underlying litigation[.]” 31 N.Y. PRAC., NEW YORK INSURANCE

LAW § 31:36 (2017-2018 ed.); see also Isadore Rosen & Sons, Inc. v. Security

Mut. Ins. Co. of New York, 31 N.Y.2d 342, 348 (1972) (“The New York rule is

                                         17
that where an insurer unjustifiably refuses to defend a suit, the insured may

make a reasonable settlement … and is then entitled to reimbursement from

the insurer, even though the policy purports to avoid liability for settlements

made without the insurer’s consent.” (internal citation and quotation marks

omitted)). This forfeiture of the insurer’s right to control the insured’s defense

is all the more clear when a conflict of interest exists between the insurer and

the insured. As but one example, in Wiley v. New York Central Mutual Fire

Insurance Company, 620 N.Y.S.2d 592 (3d Dep’t 1994), following a declaratory

judgment that the insurer had breached its duty to defend, the insurer sought

to replace the insureds’ existing counsel with new counsel of the insurer’s

choosing. Id. at 592-93. The Third Department explained that the insurer had

“lost the right to control the action” through its breach of the duty to defend;

that there was a conflict of interest between the insurer and the insureds; and

that the insureds were “entitled to a defense by an attorney of their own

choosing, particularly in light of [the insurer’s] unjustified refusal to defend

them in the underlying action from the outset.” Id. at 593 (internal citations

omitted).

      As in Wiley, Hamilton initially breached its duty to defend Gilbane, and

then sought to replace Gilbane’s counsel. Hamilton now argues that when on

October 11, 2013, it finally agreed that it had a duty to assume Gilbane’s

defense, and did so with a full reservation of rights, it had the right to choose

Gilbane’s counsel. (Com. Ex. 17; Def. Br. 11). Because Liberty Mutual resisted

Hamilton’s offer due to concerns over Hamilton replacing Gilbane’s counsel,


                                          18
Hamilton requests that its liability for Gilbane’s defense fees and cost “be cut[

]off as of October 11, 2013.” (Def. Br. 13). Liberty Mutual argues, in response,

that the 2013 offer was unacceptable, as Hamilton had no right to choose

Gilbane’s counsel for at least three reasons: (i) the reservation of rights; (ii) an

arguable conflict of interest between Hamilton and Gilbane; and (iii) the specter

of prejudice had Gilbane been forced to change counsel more than two years

into the Underlying Action. (Pl. Br. 15-18).

      Before examining these three issues, the Court pauses to address the

rather curious assertion by Hamilton that it “did not require Gilbane to change

counsel at all.” (Def. Br. 16 (emphasis added)). Hamilton states that, in fact,

on October 11, 2013, it offered “to defend Gilbane with the same counsel

(Marshall Dennehey)”). (Id. (citing Com. Ex. 17)). Were this assertion factually

correct, it would seem to negate arguments advanced by both parties. As it

happens, it is entirely contradicted by the record. Hamilton’s October 11, 2011

letter states unequivocally, “[Hamilton] reserves the right to appoint new

defense counsel[.]” (Com. Ex. 17). No reasonable fact finder could interpret

that statement to mean that Hamilton was offering to defend Gilbane using

Gilbane’s existing counsel. The Court is disappointed that Hamilton would

argue otherwise.

             a.    Reservation of Rights

      Regarding the issue of reservation of rights, Hamilton argues, correctly,

that an insurer does not waive the right to control the insured’s defense merely

by undertaking the duty to defend with a full reservation of rights. (Def.


                                           19
Br. 10-11). See Law Offices of Zachary R. Greenhill P.C. v. Liberty Ins.

Underwriters, Inc., 9 N.Y.S.3d 264 (1st Dep’t 2015) (holding that “[t]he issuance

of a reservation of rights allows the insurer the flexibility of fulfilling its

obligation to provide its insured with a defense, while continuing to investigate

the claim further”). Liberty Mutual argues to the contrary that a full

reservation of rights regarding a duty to indemnify generally does require

waiver of the insurer’s right to control the defense and choose counsel. (Pl.

Br. 16). However, in making this assertion, Liberty Mutual engages in selective

quotation from a sister court in this District; the full quote undermines Liberty

Mutual’s argument:

             An insurer’s reservation of rights does not automatically
             entitle its insured to representation of its choice at the
             insurer’s expense. Instead, the insured’s right to
             independent counsel is only triggered when the
             reservation of rights creates a potential conflict of
             interest for the counsel provided by the insurer, and in
             particular, where the defense attorney’s duty to the
             insured would be to defeat liability on any ground but
             his duty to the insurer would be to defeat liability
             on only those grounds for which the insurer might be
             liable.

Executive Risk Indem. Inc. v. Icon Title Agency, 739 F. Supp. 2d 446, 450

(S.D.N.Y. 2010). In other words, it is conflict, not the mere reservation of

rights, that may strip the insurer of its right to choose counsel for the insured. 6



6     Liberty Mutual also cites First Jeffersonian Associates v. Insurance Co. of North America,
      691 N.Y.S.2d 506 (1st Dep’t 1999). (Pl. Br. 16). That decision does state that,
      “inasmuch as defendant’s subsequent offer to defend was conditioned on a reservation
      of rights with respect to its obligation to indemnify, [the insured] was at all times
      entitled to counsel of its own choosing[.]” Id. at 507. However, First Jeffersonian
      Associates derives this proposition mistakenly from Public Service Mutual Insurance Co.
      v. Goldfarb, 53 N.Y.2d 392, 401 (1981), which, as explained in the text, infra,

                                               20
               b.     Conflict of Interest

       In Public Service Mutual Insurance Co. v. Goldfarb, the Court of Appeals

held that, if a conflict exists because “the insurer [is] liable only upon some of

the grounds for recovery asserted and not upon others — defendant … is

entitled to defense by an attorney of his choosing, whose reasonable fee is to be

paid by the insurer.” 53 N.Y.2d 392, 401 (1981). Liberty Mutual argues from

this decision that Hamilton had no right to choose Gilbane’s counsel because

of a conflict of interest whereby Hamilton “would be liable only on some of the

grounds for which recovery was sought in the Underlying Action,” i.e., “only to

the extent the liability … arises out of Preferred Builders’ work.” (Pl. Br. 16;

Com. Ex. 17). It posits that this limitation on Hamilton’s liability created a

conflict: Hamilton “would not only be less interested in defending liability

arising from Gilbane’s work; it would want to show that liability arose solely

from Gilbane’s work — increasing Gilbane’s exposure and eliminating

Hamilton’s exposure both as insurer of Gilbane and as insurer of Preferred.”

(Pl. Br. 16-17). In addition, Liberty Mutual notes that “Gilbane had cross-

claims against and from DASNY, Hamilton’s additional insured, and a third-

party action for indemnification against Preferred, Hamilton’s Named Insured.”

(Id. at 17).

       Hamilton contends that the issue of conflict “is irrelevant” because, by

the time it finally undertook Gilbane’s defense, there was no more conflict.



       established that it is a conflict of interest — and not merely a reservation of rights —
       that informs the control-of-counsel inquiry.


                                                 21
(Def. Br. 11-12, 16). Specifically, by October 11, 2013, there was no longer any

dispute “that Preferred Builders was … solely responsible for Siguencia’s

injury”; that Preferred had no plausible claim against Gilbane; and that

Gilbane’s sole liability flowed from the negligence of its sub-contractor,

Preferred. (Def. Br. 11-12). Hamilton also asserts that Liberty Mutual was

aware of the absence of conflict no later than January 28, 2011, and thus had

no basis to refuse Hamilton’s October 11, 2013 acceptance of the tender of

defense. (Id. at 13). In any event, Hamilton claims, even before the

determination of Preferred’s sole liability, Hamilton could have obviated the

issue by appointing different counsel for Gilbane, which counsel would have

been ethically bound to defend Gilbane against all claims independent of

Hamilton’s coverage position. (Id. at 13-16).

      The Court agrees with Liberty Mutual. Even if the Court could plausibly

determine that the conflict posed by the limitations on Hamilton’s liability had

evaporated by 2013, Gilbane’s cross-claim and third-party action persisted. “A

further justification for representation by attorneys selected by the insureds

exists in the instant case by reason of the claims and cross claims of the

respondents.… The cross claims indicate true adversity and conflict of

interest[.]” Rimar v. Cont’l Cas. Co., 376 N.Y.S.2d 309, 313 (4th Dep’t 1975).

Here, the specter of conflict from the cross-claims and third-party action

loomed larger due to Hamilton’s repeated, and unsuccessful, attempts to

persuade Gilbane to drop those claims. (See Com. Ex. 21). Under these

circumstances, the apparent conflict of interest between Hamilton and Gilbane


                                         22
entitled Gilbane to counsel of its own choosing. Thus, Gilbane’s refusal to

accept Hamilton’s offer of defense under the condition of a change of counsel

did not absolve Hamilton of its duty to defend.

            c.     Breach and Delay

      The Court concludes that Hamilton remained obligated to defend Gilbane

for a separate reason: Hamilton’s initial breach of its duty to defend, and its

years’-long delay in rectifying that breach before stepping in to assist, waived

its right to appoint Gilbane’s counsel. See, e.g., Wiley, 620 N.Y.S.2d at 593.

Hamilton attempts to evade this conclusion by arguing that Gilbane would not

have been prejudiced by having to switch counsel more than two years into the

lawsuit because it could have elected to use DASNY’s counsel, which had been

involved in the matter from the commencement of the Underlying Action, and

because the issues in the Underlying Action were so basic that new counsel

could have gotten up to speed rapidly. (Def. Br. 16-17).

      The notion that Gilbane could have selected DASNY’s counsel is, once

again, belied by the record. As stated above, Hamilton’s October 11, 2011

letter is unequivocal that, “[Hamilton] reserves the right to appoint new defense

counsel[.]” (Com. Ex. 17). Nothing in that letter indicates that Gilbane could

choose DASNY’s counsel, which counsel would in any event have been

conflicted due to DASNY’s cross-claim against Gilbane. And Hamilton’s

suggestion that Gilbane would not have been prejudiced by the switch to

entirely new counsel is wholly unpersuasive: Marshall Dennehey had

represented Gilbane through years of litigation; Gilbane undoubtedly would


                                         23
have been prejudiced if it had had to retain new counsel at so late a stage in

the proceedings.

       The Court concludes that Hamilton was liable for Gilbane’s defense fees

and costs throughout the entirety of the Underlying Action, and that Gilbane’s

2013 refusal of Hamilton’s belated (and conditional) offer to defend does not

terminate that liability. Absent a basis for reduction, Liberty Mutual is entitled

to recover from Hamilton the full amount of costs that it incurred in defending

Gilbane, plus interest.

      4.    Hamilton Is Not Entitled to a Set-Off for the Costs It Expended
            in Defending DASNY

      Hamilton argues that a basis for reduction exists — namely, a set-off for

the defense costs that Hamilton expended on DASNY. To review, DASNY’s

contract with Preferred required that Preferred obtain insurance coverage

naming both DASNY and Gilbane as additional insureds (which was

accomplished in the Hamilton Policy), while DASNY’s contract with Gilbane

required that Gilbane obtain insurance coverage naming DASNY as an

additional insured (which was accomplished in the Liberty Mutual Policy).

(Com. Ex. 1-4, 12; Ham. Ex. A). Separate and apart from the dispute over

Hamilton’s duty to defend Gilbane, this case also presents an issue as to

Liberty Mutual’s duty to defend DASNY.

      It is both undisputed and correct that DASNY qualified as an additional

insured under Preferred’s Hamilton Policy, which stated that “[t]o the extent

that this insurance is afforded to any additional insured under this policy,

such insurance shall apply as primary[.]” (Com. Ex. 1, 2). Gilbane’s Liberty

                                         24
Mutual Policy also contained a provision for additional insureds. (Com. Ex. 4).

However, the parties disagree as to whether DASNY qualified as an additional

insured under the Liberty Mutual Policy and, if so, whether Liberty Mutual’s

coverage for DASNY was co-primary or in excess of Hamilton’s coverage for

DASNY.

            a.     Co-Primary Versus Excess Coverage

      Hamilton argues that both it and Liberty Mutual owed DASNY a duty to

defend, that Liberty Mutual refused DASNY’s tender, and that Hamilton is thus

entitled to a set-off for its costs incurred in defending DASNY. (Def. Br. 17).

Liberty Mutual maintains in the first instance that any duty to defend that it

owed to DASNY — of which it admits none — would merely have obliged it to

provide excess coverage. It points to the “Other Insurance” provision of its

policy, which states: “Coverage would be excess … unless the agreement

between the insured and additional insured requires this insurance to be

primary.” (Com. Ex. 4). Liberty Mutual claims that the coverage is excess

because no contract exists in which Gilbane agreed to “provide DASNY with

insurance primary as compared to the insurance coverage provided to DASNY

as an additional insured by Preferred.” (Pl. Br. 24-25).

      Liberty Mutual’s position is belied by the record. As Hamilton points out,

the terms of Gilbane’s Liberty Mutual policy guaranteed co-primary coverage to

DASNY as an additional insured. (See Def. Br. 19). DASNY and Gilbane

entered into a contract that required Gilbane to obtain coverage naming

DASNY as an additional insured, and required as well that the policy “be


                                         25
endorsed to be primary as respects the coverage afforded the Additional

Insureds[.]” (Ham. Ex. A2). There is nothing ambiguous about this provision,

or about the language in the Liberty Mutual Policy stating that coverage for

additional insured is excess “unless” the contract between DASNY and Gilbane

“requires this insurance to be primary,” which it does. See DD 11th Ave., LLC

v. Harleysville Ins. Co. of N.Y., 12 N.Y.S.3d 48, 49 (1st Dep’t 2015) (holding that

an insurer owed primary coverage where the policy’s “additional insured

endorsement specifically provides that ‘any coverage ... to an additional insured

shall be excess ... unless the ‘written contract’ specifically requires that this

insurance be primary ...’ and [the named insured] expressly contracted to

provide … primary coverage”). Accordingly, the Court finds that Liberty Mutual

owed a co-primary duty to defend DASNY in the Underlying Action.

             b.    The Purported Agreement to Contribute

      As a separate justification for a set-off, Hamilton argues that “the Liberty

Mutual adjuster agreed to contribute on a pro rata, co-primary basis.” (Def.

Br. 19). For support, Hamilton points to a March 31, 2015 email from Liberty

Mutual’s claims adjuster, Paul Kayata, to Hamilton, stating that Liberty Mutual

was seeking reimbursement of its costs incurred to defend Gilbane, “less 50%

of … [Hamilton’s] costs to defend DASNY.” (Ham. Ex. M).

      Even were it appropriate for the Court to consider this email — and it is

not, see Fed. R. Evid. 408 — the Court is not persuaded by Hamilton’s

reasoning. The email on which Hamilton relies does not establish that Liberty

Mutual conceded an obligation to pay 50% of the DASNY defense costs, as


                                          26
opposed to an offer to do so to facilitate collection of its claim against Hamilton

for the costs of Gilbane’s defense. In an earlier email exchange dated

March 18, 2015, Kayata asserted that Liberty Mutual’s official position was

that Hamilton was required “to pay the full costs to defend this case.” (Ham.

Ex. M). There is no indication of a change of position as to coverage; Liberty

Mutual appears merely to offer to share the costs of DASNY’s defense to

facilitate settlement of its claim for the costs of Gilbane’s defense.

              c.     The $250,000 Deductible

      The terms of the Liberty Mutual Policy, combined with the terms of

DASNY’s contract with Gilbane, obliged Liberty Mutual to provide co-primary

coverage for DASNY’s defense. In theory, therefore, Liberty Mutual should

share the defense costs advanced by Hamilton to DASNY. Liberty Mutual

seeks to escape this conclusion with two arguments, one of which proves to be

successful.

      First, Liberty Mutual maintains that it has no obligation to pay for

DASNY’s defense costs because those costs fall within the Liberty Mutual

Policy’s $250,000 deductible for “supplementary payments,” which are the

responsibility of the insured. (Pl. Br. 19-20). In Liberty Mutual’s view, its

obligation to defend DASNY would not apply until the costs of the defense

exceeded the deductible amount, which has not occurred. (Id. at 20-21). 7


7     Liberty Mutual also argues that, due to the deductible, DASNY was effectively “self-
      insured” to the extent that its defense expenses remained less than $250,000. (Pl.
      Br. 22). It argues that this “[s]elf-insurance” does not qualify as “other insurance” that
      could be co-primary with coverage from Hamilton. (Id.). The Court has already
      determined that DASNY’s contract with Gilbane required Gilbane to obtain primary
      insurance coverage, and that Liberty Mutual’s policy assumed that obligation. As such,

                                               27
Hamilton rejoins that the $250,000 deductible “is irrelevant” because Liberty

Mutual was obliged to provide “primary” coverage for DASNY, an obligation that

Hamilton contends would be breached were Hamilton to bear the sole

responsibility for the first $250,000 of DASNY’s defense. (Def. Br. 22). Put

differently, Hamilton’s position is that the existence of the deductible breaches

Liberty Mutual’s obligation to provide primary coverage.

      Liberty Mutual has the better of the argument. “[I]n establishing a

pecking order among multiple insurers covering the same risk … [New York

case law has] recognized the right of each insurer to rely upon the terms of its

own contract with its insured.” State Farm Fire & Cas. Co. v. LiMauro, 65

N.Y.2d 369, 372-73 (1985). Accordingly, Liberty Mutual is entitled to rely on

the terms of its contract with DASNY, which exclude coverage for the first

$250,000 in costs. To force Liberty Mutual to pay costs of DASNY’s defense

prior to the exhaustion of that $250,000 deductible would contravene the plain

meaning of its contract with DASNY. To be sure, an insurer

             is obligated to reimburse [another insurer] for half of its
             costs in defending … the parties’ mutual insured …
             pursuant to identical “other insurance” provisions
             contained in the parties’ general liability insurance
             policies, which are identical and insure against the
             same risk, thereby requiring each insurer to contribute
             in proportion to its limit amount of insurance.

Philadelphia Indem. Ins. Co. v. Harleysville Ins. Co., 967 N.Y.S.2d 91, 92 (2d

Dep’t 2013) (internal citation and quotation marks omitted) (emphasis added).



      the Court rejects the notion that the existence of a deductible means that the Liberty
      Mutual policy is not primary.


                                               28
Yet here, the relevant provisions of the Liberty Mutual and Hamilton Policies

were not identical; Liberty Mutual’s had a deductible and Hamilton’s did not.

             d.     The Anti-Subrogation Rule

      Second, Liberty Mutual submits that the “anti-subrogation rule” bars

Hamilton from asserting any right of set-off. (Pl. Br. 21-22). This time, the

Court disagrees.

      The rule of subrogation provides that “an insurer that has paid a claim

on behalf of an insured who is only vicariously liable for the loss is entitled to

recover the amount paid by way of indemnity from the wrongdoer.” North Star

Reinsurance v. Continental, 82 N.Y.2d 281, 291 (1993). “Although an

insurance company that has indemnified its insured is entitled to subrogation

against the tortfeasor responsible for the loss, the insurer has no right of

subrogation against its own insured.” Judge Motor Corp. v. Graham, 534

N.Y.S.2d 303, 303 (4th Dep’t 1988). 8

      Liberty Mutual argues that the anti-subrogation rule should preclude

Hamilton from seeking a set-off against Liberty Mutual where, due to the

deductible, the cost of the set-off would effectively be passed on to Hamilton’s

own named insured. (Pl. Br. 22). For support, Liberty Mutual points to




8     See generally Maheu v. Long Island R.R., 729 N.Y.S.2d 301, 304 (Sup. Ct. 2001)
      (internal citations and quotation marks omitted):
             [T]he “antisubrogation rule” precludes an insurer from being
             subrogated to a claim against its own insured … To allow the
             insurer’s subrogation right to extend beyond third parties and to
             reach its own insured would permit an insurer, in effect, to pass
             the incidence of loss from itself to its own insured and thus avoid
             the coverage which its insured purchased.


                                              29
Wassau Underwriters Ins. Co. v. Gamma, USA, Inc., No. 708796/2015 (Sup. Ct.

Queens Cty., May 6, 2016), an unpublished trial court decision currently on

appeal to the Second Department. (Id. at 22 n.11). In point of fact, Wassau

does not clarify the issue because in that case, the court held that the anti-

subrogation rule barred an insurer’s claim against subcontractors whom the

insurer was obliged to defend. (Pl. Br. App. 3 (“[D]ue to Tishman’s obligation to

defend the subcontractors, the anti-subrogation rule bars these claims against

the subcontractors[.]”)). Here, in sharp contrast, Hamilton pursues a claim not

against its own additional insured, but rather against the co-primary insurer of

that additional insured. The difference is meaningful. The fact that Liberty

Mutual’s deductible would pass the cost of Hamilton’s claim against Liberty

Mutual on to Gilbane does not mean that Hamilton is pursuing a claim against

Gilbane.

        In sum, Hamilton’s arguments in favor of set-off, while thoughtful, are

unable to overcome the deductible endorsement to the Liberty Mutual Policy.

As such, Hamilton is not entitled to a set-off from Liberty Mutual for its costs

incurred in defending DASNY.

                                  CONCLUSION

        For the reasons stated in this Opinion, Plaintiff’s motion for summary

judgment is GRANTED and Defendant’s motion for summary judgment is

DENIED. The Court ORDERS that Defendant reimburse Plaintiff in the

amount of $145,263.30, plus interest at 9% per annum from December 13,

2013.


                                          30
      In its motion for summary judgment, Plaintiff requests the award of

attorney’s fees. If Plaintiff persists in this request, the parties are ORDERED to

meet and confer on the issue in the 30 days following the issuance of this

Opinion. If the parties are unable to come to agreement on this issue, counsel

for Plaintiff is ORDERED to file a letter on or before January 18, 2019,

proposing a briefing schedule.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:      December 11, 2018
            New York, New York                __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         31
